Exhibit 99.1 COLONY STARWOOD HOMES ANNOUNCES FOURTH QUARTER AND FULL YEAR 2-MERGER UPDATE - Merger Integration Substantially Complete with 80% of the Projected $50 Million of Synergies Realized - - Converted Approximately $1.6 Billion of Variable Rate Financing to Fixed Rate - - Board Approves 16% Increase in Annual Dividend Rate to $0.88 Per Common Share – – Company Intends to Complete NPL Wind Down by End of 2017 – - Board Authorizes $100 Million Increase in Share Repurchase Program to $250 Million – - Company Provides Initial 2016 Financial Guidance - Scottsdale, Arizona (February 29, 2016) – Colony Starwood Homes (NYSE: SFR) (the “Company”), previously known as Starwood Waypoint Residential Trust (“SWAY”) and a leading single-family rental real estate investment trust (“REIT”), today announced SWAY operating and financial results for the three months and year ended December 31, 2015. These results reflect the pre-Merger (as defined below), stand-alone results for SWAY only. The Company also announced selected financial and operating results for Colony American Homes (“CAH”), SWAY’s Merger partner, for the three months and year ended December 31, 2015. On January 5, 2016, the Company completed the merger between SWAY and CAH (the “Merger”) and the internalization of SWAY’s manager (the “Internalization”), forming a company with a combined asset value of over $7 billion and over 30,000 homes. In connection with the Merger, SWAY was renamed Colony Starwood Homes and began trading under the ticker symbol “SFR” on the New York Stock Exchange. “The merger of SWAY and CAH is substantially complete,” stated Fred Tuomi, the Company’s CEO. “Our teams and technologies performed exceptionally well, enabling most business operations to function effectively on day one of the merger. The compelling benefits of this transformative combination are already being realized as we have achieved 80% of our target $50 million in annual run-rate synergies and expect to achieve the remaining synergies by the end of 2016. Our Board’s decision to raise the annual dividend rate by 16% to $0.88 per common share recognizes our confidence in the cash flow potential of our stabilized rental home portfolio. In light of our expected return on equity, attractive dividend yield, solid NOI Margin and Core FFO production, $900 million of potential capital proceeds and an expected Net Asset Value in excess of $30 per share, we view Colony Starwood Homes as a very compelling investment.” Fourth Quarter 2015 Operating Highlights: SWAY, CAH and Combined Company Key portfolio and operating statistics for SWAY, CAH and the combined Company are provided below: 1 Three Months Ended As of December 31, 2015 December 31, 2015 Combined Combined SWAY CAH Company SWAY CAH Company SFR Portfolio Homes(1) Average monthly rent per home(1) $ $ $ Total portfolio occupancy(1)(2) % % % Stabilized occupancy(1)(3) % % % Renewal rent growth(1)(4) % % % Replacement rent growth(1) % % % Blended rent growth(1) % % % Retention(1) % % % Excludes 1,218 and 106 homes SWAY and CAH did not intend to hold for the long term as of December 31, 2015, respectively. Represents number of homes occupied as of the last day of the period, divided by total single-family rental portfolio homes. Occupied homes as of the last day of the period divided by homes that are currently occupied or have been occupied in prior periods. Renewal rent growth includes rent growth from both renewals and escalation clauses on multi-year leases. Fourth Quarter 2015 Financial Results: SWAY Rental revenue from SWAY’s single-family rental portfolio increased 2.1% to $50.2 million for the three months ended December 31, 2015 compared to $49.2 million for the three months ended September 30, 2015. The change in rental revenue was driven by rent growth and an increase in the total number of single-family rental homes rented. Total revenues were $64.9 million for the three months ended December 31, 2015, compared to $86.3 million for the three months ended September 30, 2015. The change in total revenue was primarily due to a gain of approximately $26.0 million related to a $78.2 million sale of a re-performing loan (“RPL”) pool during the three months ended September 30, 2015. SWAY’s net loss attributable to common shareholders was approximately ($29.8) million, or ($0.78) per share, for the three months ended December 31, 2015, driven by depreciation and amortization. Core FFO from operations, after adjusting for non-comparable and out-of-period items (“Core FFO as Adjusted”) was $6.9 million for the three months ended December 31, 2015, or $0.18 per share, compared to $16.4 million, or $0.43 per share, for the three months ended September 30, 2015. The change in Core FFO as Adjusted was primarily due to the aforementioned RPL pool sale, higher property and maintenance expenses associated with seasonally higher turnover, merger-related items and an accounting loss recorded on the sale of Real Estate Owned (“REO”) homes. Funds from operations as defined by the National Association of Real Estate Investment Trusts (“NAREIT FFO”) was ($8.3) million for the three months ended December 31, 2015 compared to $7.3 million for the three months ended September 30, 2015. 2 NAREIT FFO, CORE FFO AND CORE FFO as Adjusted (Unaudited, in thousands, except shares and per share data) Three Months Ended December 31, 2015 Year Ended December 31,2015 SWAY CAH SWAY CAH Reconciliation of net loss to NAREIT FFO(1) Net loss attributable to shareholders $ ) $ ) $ ) $ ) Add (deduct) adjustments from net loss to derive NAREIT FFO: Depreciation and amortization on real estate assets Impairment and gain on sales of depreciated real estate investments ) ) Non-controlling interests 8 ) ) FFO adjustments from unconsolidated joint ventures — 45 — Subtotal - NAREIT FFO(1) ) Add (deduct) adjustments to NAREIT FFO to derive Core FFO: Non-cash items (2) 5 Transaction-related expenses Subtotal - Core FFO(1) Add (deduct) adjustments to Core FFO to derive Core FFO as Adjusted for out of period items: Real estate taxes and insurance (3) — Core FFO as Adjusted for out of period items (1) $ Weighted average shares - basic and diluted Total Core FFO as Adjusted per common share $ $ Contributions to Core FFO as adjusted per common share by segment SFR $ $ NPL Total Core FFO per common share $ $ NAREIT FFO, Core FFO and Core FFO as Adjusted are non-GAAP measures. For the three months and year ended December 31, 2015, for SWAY, non-cash interest excludes amortization of deferred financing cost of approximately $2.1 million and $7.4 million, respectively. For CAH, non-cash interest excludes amortization of deferred financing cost of approximately $3.4 million and $16.0 million, respectively, for the same periods. In the three and twelve months ended December 31, 2015, SWAY recorded $2.0 million and $0.9 million of real estate tax expense, respectively, which related to periods prior to the three and twelve months ended December 31, 2015, respectively. These adjustments were primarily the result of tax assessment increases from the prior year by certain jurisdictions, and concentrated in the states of Texas and Florida. In the three months ended December 31, 2015, CAH recorded $0.8 million of real estate tax expense, which related to periods prior to the three months ended December 31, 2015. The Company has excluded the impact of these "out-of-period" tax expenses from results for the three months and year ended December 31, 2015. For SWAY’s stabilized single-family rental portfolio, total revenue as adjusted increased by $1.3 million, or 2.6%, to $51.7 million for the three months ended December 31, 2015 as compared to the three months ended September 30, 2015. Property operating expenses on the stabilized single-family rental portfolio were $20.3 million for the three months ended December 31, 2015. As a result, net operating income (“NOI”) for the stabilized portfolio was $31.4 million for the three months ended December 31, 2015, for a stabilized portfolio NOI margin of 63.2%. The stabilized NOI margin for the three months ended December 31, 2015 excludes a prior period adjustment of approximately $2.0 million.
